DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 3:
“Claim 1 has been amended to clarify that “the correlation optical time-domain reflectometer further comprises an optical coupler configured to combine the first signal and second signal, and a functional element configured to transmit the combined first signal and second signal to test an optical channel.” As a result, it is believed claim 1 is in condition for allowance. It is also believed claims 3 and 4 are in condition for allowance for at least the reason of being dependent upon an allowable base claim.”
	Examiner respectfully disagrees.  Examiner has mapped the newly added limitations to the previously applied reference in this Office Action.  There is no arguments regarding comparison of prior art to the claimed invention presented by applicant.  Hence, examiner submits that as of current record, the combination of references teach all the limitations of the instant claims.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “functional element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 rejected under 35 U.S.C. 103 as being unpatentable over Joffe [US 20130251363 A1] in view of Li [US 20110228255 A1].
As per claim 11, Joffe teaches a correlation optical time-domain reflectometer (Joffe Fig 2) comprising
a first transmitter with a first wavelength having a first signal (Joffe Fig 2 item 33, ¶0019) that utilizes correlation codes transmitted in a same sequence (Joffe ¶0014 “a pseudo-random (PN) sequence, such as an M-sequence, is transmitted”) to produce noise cancellation of spurious reflected signals than may occur during optical channel measurements (Joffe ¶0011 to ¶0012 goal is to reduce thermal tail effects on OTDR analysis.  This implies some noise cancellation) and 
a second transmitter with a second wavelength having a second signal (Joffe Fig 2 item 34, ¶0019) that utilizes transmitted in a same sequence wherein the second signal is a negative version of the first signal (Joffe ¶0016 “…the element 25 may selectively transmit the sequence from the generator 22 or the digital data stream 27 such that only one of the correlation sequence or the stream 27 is transmitted at a time ”, ¶0017 “the digital signal transmitted by the transmitter 34 is inverted with respect to the signal transmitted by the transmitter 33”),
Joffe Fig 2 item 44 configured to transmit to fiber 15.  This corresponds to means 145 of applicant Fig 6.  Fiber 15 is being tested and hence comprises at least a channel.  See ¶0016 discussing testing mode).
Joffe does not expressly teach at least two interleaved codes.  Joffe teaches PN sequence, such as an M sequence (Examiner interprets that applicant is referring to Golay codes / complementary codes).  
However, it is known that Golay sequence can be used as a PN sequence.  For e.g.  Li, in similar technology teaches use of Golay sequence can be used as a PN sequence (Li ¶0059 “a Golay code sequence can be used as the pseudo-random number sequence of the phase modulation system.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Joffe by integrating sequence as in Li.  The motivation would be to use sequence that possesses superior characteristics where the side lobe of the autocorrelation function becomes exactly 0 (reduced noise in system).
As per claim 2, Joffe in view of Li further teaches wherein complementary pseudo random codes with low cross-correlation properties are utilized (Joffe Fig 2, items 33, 34 transmit inverted /negative, i.e. complementary signals) for improved efficiency, increased signal to noise ratio, and enhance spatial resolution (This in intended use of the signal applied).
As per claim 5, Joffe in view of Li further teaches for monitoring optical links, measurements of reflected power and for fault location using optical time-domain reflectometry (Joffe ¶0013-¶0014) based on correlation (Joffe ¶0015, Fig 2 item 17) and advanced signal processing (¶0024, Fig 2, digital signal processing) to provide increased resolution, range, sensitivity, and dynamic range for measurements of single-mode or multimode channels (This is claimed as intended use of a digital signal processing.  SMF and MMF are the only two types of fibers, this claim limitation encompasses all fibers used in optical communication).

Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Joffe in view of Li as applied to claim 1 above, and further in view of Sandstrom [US 20130272694 A1].
As per claims 3-4, Joffe in view of Li teaches claim 1 as discussed above.  Joffe in view of Li does not expressly teach wherein the optical test signals continuously monitor the optical channel or apparatus that utilizes transmission signals >2 Gb/s to increase the spatial resolution of the performed measurement.
Sandstrom teaches wherein the optical test signals continuously monitor the optical channel eliminating the need for suspending data transmission (Sandstrom ¶0004” need to be suspended in order to perform the OTDR testing.” Fig 4 solution WDM multiplexing) or 
apparatus that utilizes fast transmission signals >2 Gb/s (Sandstrom ¶0017) to increase the spatial resolution of the performed measurement (This is claimed as intended use of high speed data signals).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Joffe in view of Li by integrating high speed signals.  The motivation would be to provide communication and testing performance, including, good isolation between the OTDR signal and the data signal (Sandstrom ¶0004). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793